Exhibit 10-z


EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is entered into by Trustmark
Corporation, a Mississippi corporation (the “Company”), and Gerard R. Host (the
“Executive”) on September 14, 2010, and is effective as of January 1, 2011.  The
Company and the Executive have entered into this Agreement with reference to the
following facts:


A.              The Company and the Executive entered into that certain amended
and restated agreement dated as of October 23, 2007 (“Current Agreement”) which
provides the Executive with certain rights and imposes on the Executive certain
obligations in connection with his employment; and


B.              The Board of Directors of the Company has elected the Executive
to serve as the Company’s President and Chief Executive Officer effective
commencing January 1, 2011; and


C.              The Company and the Executive now desire to provide for the
termination of the Current Agreement and to enter into a more extensive
employment agreement in order to reflect certain substantive changes in the
terms and conditions relating to the Executive’s employment commencing on the
Commencement Date (as defined below).


NOW, THEREFORE, in consideration of the mutual premises and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties, intending to be legally bound,
hereby agree as follows:


1.              Term of Employment; Termination of Current Agreement.  Subject
to Section 5 hereof, the term of the Executive’s employment under this Agreement
shall commence on the first day of January, 2011 (the “Commencement Date”), and
shall continue until December 31, 2013, unless terminated earlier as provided in
Section 5.  In addition, unless terminated earlier as provided in Section 5, the
term shall be extended by one (1) additional year at each December 31 after the
Commencement Date (an “Extension Date”), so as to continue until three (3) years
from such Extension Date, unless either party notifies the other in writing at
least ninety (90) days prior to such December 31, that the Agreement shall not
be extended beyond its then current term.  The term of this Agreement, including
any extensions, is referred to as the “Term.”


The Executive agrees that the Current Agreement shall terminate at 11:59 p.m.,
Central Time, on December 31, 2010; provided, however, that any obligation
thereunder owed to or by the Executive which has matured thereunder shall remain
in effect.  The Executive further agrees that this Agreement shall become null
and void if the Executive’s employment with the Company ceases prior to the
Commencement Date.


2.              Duties of Employment.  The Executive agrees for the Term to
render his services to the Company as its President and Chief Executive Officer,
to render his services to the Company’s subsidiary Trustmark National Bank (the
“Bank”) as its President and Chief Executive Officer and to hold such other
office or position with the Company and/or the Bank as may be reasonably
requested by the Board of Directors of the Company (the “Board”), and in
connection therewith, to perform such duties commensurate with his office or
position as he shall reasonably be directed by the Board to perform.  When and
if requested to do so by the Board, the Executive shall serve as a director and
officer of any other subsidiary or affiliate of the Company.  The Executive
shall perform such duties faithfully and diligently at all times.  The Executive
shall have no other employment while he is employed by the Company; provided,
however, that the Executive may serve on the boards of directors of companies
which do not compete with the Company and in such capacity attend regularly
scheduled board meetings to the extent approved in writing in advance by the
Board.  The Company shall notify the Executive if it believes that the Executive
has breached any of his obligations under this Section 2; in such event, the
Executive shall have thirty (30) days within which to cure such breach, other
than a breach of his obligation to refrain from employment with any person or
entity other than the Company or any of its subsidiaries or affiliates.


3.              Compensation and Other Benefits.


3.1.           Salary and Promotion Bonus.


(1)              Base Salary.  As his full base compensation for all services to
be rendered by the Executive during the Term, the Company shall pay to the
Executive a base salary for each calendar year of the Term in an amount not less
than $550,000 annually (prorated in the event of a mid-year termination of the
Term).  Such annual salary amount shall be reviewed annually starting with the
2012 calendar year and set for each such year by the Human Resources Committee
of the Board, or any successor committee of the Board charged with oversight of
and responsibility for executive compensation (the “HR Committee”), and such
annual salary amount shall be approved by the Board.  At any time, the HR
Committee may reduce the annual salary amount, even to below $550,000, with the
Executive's consent when substantially the same, or more severe, action is being
taken with respect to the annual salary of other senior executives.  Payment
shall be made in accordance with the Company’s usual payroll practices for
senior executives (not less frequently than monthly).  The annual base salary
set forth in this Section 3, as in effect at any particular time, shall
hereinafter be referred to as the “Base Salary.”


(2)              Promotion and Inducement Bonus.  In connection with the
Executive’s promotion to the position of Chief Executive Officer of the Company
and the Bank and in consideration of certain more restrictive or potentially
onerous obligations imposed on the Executive in this Agreement, the Executive
shall be paid a promotion and inducement bonus of $150,000 at such time as the
Company may determine but in no event later than December 31, 2010, provided
that the Executive is still employed by the Company and the Bank on the date of
payment.


3.2.           Annual Bonus.  In addition to the Base Salary, the Executive
shall have the opportunity annually to earn as a bonus seventy percent (70%) of
his Base Salary (the “Target Award Opportunity”).  In determining the actual
bonus earned each year by the Executive (the “Annual Bonus”), the HR Committee,
in consultation with the Executive, shall have the discretion to increase,
subject to any limitations under Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”), where the Annual Bonus is intended to be
performance-based compensation within the meaning of Section 162(m) of the Code,
the Annual Bonus above or decrease the Annual Bonus below the Target Award
Opportunity for that year.  In so doing the HR Committee’s determination shall
be based upon an assessment of the performance of both the Executive and the
Company taking into consideration such performance goals as may be established
by the HR Committee periodically in consultation with the Executive.  Any Annual
Bonus due hereunder shall be payable to the Executive no later than the 15th of
the third month following the end of the year to which the Annual Bonus relates
(subject to a reasonable delay in payment due to an unforeseeable event making
it administratively impracticable to make the payment by such time).


3.3.           Equity Compensation.  The Company will grant to the Executive
such equity compensation awards from time to time in such amounts as are
determined in the sole discretion of the HR Committee.


3.4.           Vacation.  The Executive shall be entitled to no less than four
(4) weeks of paid vacation for each calendar year of the Term hereof plus, if
the applicable vacation policy is changed to permit vacation carryover from year
to year, any such permitted, carried over vacation.  Upon termination of
employment, the Executive shall be paid for all unused vacation earned during
the year of termination at the Base Salary rate then existing (“Unused
Vacation”) as soon as practicable, and no later than sixty (60) days, after the
effective date of termination in accordance with the Company’s usual payroll
practices (not less frequently than monthly).  The Executive shall not be paid
for any Unused Vacation if terminated by the Company for Cause (as defined
below).  No payment shall be made for unused vacation from any prior years,
unless the applicable vacation policy is changed to permit vacation carryover
from year to year and then only to the extent a prior year’s or years’ vacation
has been carried over and remains unused in accordance with such policy.


3.5.           Participation in Employee Benefit Plans.  The Executive shall be
permitted to participate in all group life, medical, dental, vision and
disability insurance plans, other health programs, pension plans, similar
benefit plans or other so-called “fringe benefit programs” of the Company and
its subsidiaries as are now existing or as may hereafter be revised or adopted
and offered to senior executives generally, to the extent the Executive is
eligible under the eligibility provisions of the relevant plan.


3.6.           Target Normal Retirement Benefit in the Executive Deferral
Plan.  Effective January 1, 2011, if the Executive is then still employed by the
Company, the Executive’s target normal retirement benefit in the Bank’s
Executive Deferral Plan (the “SERP”) shall be increased to $300,000 per year,
subject to applicable vesting and accrual rules of the SERP and subject to the
right of the Company or the Bank to reduce or eliminate accrual or otherwise
modify the SERP in a similar manner as may be done for other senior executives.


4.              Confidentiality, Nonsolicitation and Noncompete.


4.1.           Confidentiality.  The Executive covenants and agrees that all
trade secrets, confidential information (including but not limited to
confidential information with respect to marketing, product offerings or
expansion plans), and financial matters of the Company and its subsidiaries and
affiliates (collectively “Confidential Information”) which are learned by him in
the course of his employment by the Company shall be held in a fiduciary
capacity and treated as confidential by him and shall not be disclosed,
communicated or divulged by him or used by him for the benefit of any person or
entity (other than the Company, its subsidiaries or affiliates) unless expressly
authorized in writing by the Board, or unless the Confidential Information
becomes generally available to the public otherwise than through disclosure by
the Executive.


4.2.           Nonsolicitation.  The Executive agrees that (1) during the period
he is employed hereunder and for a period of twenty-four (24) months thereafter,
he will not, without the prior written consent of the Board, directly or
indirectly, solicit, entice, persuade, or induce (i) any employee, director,
officer, associate, consultant, agent or independent contractor of the Company
or its subsidiaries or affiliates (A) to terminate such person’s employment or
engagement by the Company or any of its subsidiaries or affiliates or (B) to
become employed by any person, firm, partnership, corporation, or other such
enterprise other than the Company, its subsidiaries or affiliates, or (ii) any
customer or client of the Company or any of its subsidiaries or affiliates for
the purpose of competing with the products or services provided by the Company
or any subsidiary or affiliate thereof and (2) he shall not following the
termination of his employment hereunder represent that he is in any way
connected with the business of the Company or its subsidiaries or affiliates
(except to the extent agreed to in writing by the Company).


4.3.           Noncompete.  The Executive agrees that during the period he is
employed hereunder and for a period of twenty-four (24) months following the
effective date of termination of his employment for any reason except Retirement
(as defined in Section 5.9), he will not (except as a representative of the
Company or with the prior written consent of the Board), directly or indirectly,
engage, participate or make any financial investment, as an employee, director,
officer, associate, consultant, agent, independent contractor, lender or
investor, in the business of any person, firm, partnership, corporation or other
enterprise that is engaged in direct competition with the business of the
Company in any geographic area in which the Company is conducting such business
at the date of termination.  Nothing in this Section 4.3 shall be construed to
preclude the Executive from making any investments in the securities of any
business enterprise whether or not engaged in competition with the Company, to
the extent that such securities are actively traded on a national securities
exchange or in the over-the-counter market in the United States or on any
foreign securities exchange and represent less than one percent (1%) of any
class of securities of such business enterprise.  The Executive acknowledges
that if his employment with the Company terminates for any reason, he can earn a
livelihood without violating the foregoing restrictions and that the time period
and scope of the foregoing restrictions are reasonably required for the
protection of the Company’s valid business interests.


4.4.           Covenant Payments.  In consideration for the covenants contained
in this Section 4, which are considered material to the Company, the Company
agrees to pay the Executive all amounts owed pursuant to this Agreement, and
(x) upon the Executive’s termination by the Company for any reason other than
Cause, death, disability or Retirement or (y) upon the Executive’s resignation
for Good Reason, to pay the Executive an amount (the “Covenant Payments”) equal
to the product of two times the sum of (1) the Executive’s Base Salary and
(2) the average of the Annual Bonuses earned for the three (3) years preceding
the termination.  Subject to Section 13 hereof, one-half of the Covenant
Payments shall be paid in twelve (12) equal monthly installments with the first
installment commencing on the 60th day after the effective date of termination
and continuing thereafter on the same day of each following month until all
twelve (12) monthly installments are paid; and the other one-half of the
Covenant Payments shall be paid in a lump sum on the 60th day after the
effective date of termination.  In the event of the Executive’s death following
such date of termination, any unpaid installments shall be paid to the
Executive’s estate in a single undiscounted cash lump sum.  Such lump sum shall
be paid on the 60th day after the Executive’s death.  Notwithstanding anything
herein to the contrary, if the Executive is terminated by the Company for Cause
or the Executive voluntarily resigns other than for Good Reason or becomes
disabled during the Term, the Executive will remain subject to the covenants
contained in Section 4 but will not be entitled to the Covenant Payments.


4.5.           Remedies.  The Executive acknowledges and agrees that the Company
would be damaged irreparably if any provision of Section 4 was not performed by
the Executive in accordance with its terms or was otherwise breached and that
money damages would be an inadequate remedy for any such nonperformance or
breach.  Therefore, the Company or its successors or assigns shall be entitled,
in addition to any other rights and remedies existing in their favor, including
the right to retain the Covenant Payments, to an injunction or injunctions to
prevent any breach or threatened breach of any such provisions and to enforce
such provisions specifically (without posting a bond or other security).  The
Executive agrees that Company or its successors or assigns may retain the
Covenant Payments as partially liquidated damages for such breach and not as a
penalty.  The Company acknowledges and agrees that the Executive would be
damaged irreparably if any provision of Section 4 was not performed by the
Company in accordance with its terms or was otherwise breached and that money
damages would be an inadequate remedy for any such nonperformance or
breach.  Therefore, the Executive shall be entitled, in addition to any other
rights and remedies existing in his favor, to an injunction or injunctions to
prevent any breach or threatened breach of any such provisions and to enforce
such provisions specifically (without posting a bond or other security).


5.              Termination and Severance.


5.1.           Notice of Termination.  Subject to the provisions of this
Agreement, the Company and the Executive may terminate the Term on thirty (30)
days written notice to the other party, which notice shall specify in detail the
cause for termination, except that no prior written notice need be given by the
Company in the event it terminates the Executive’s employment hereunder for
Cause (subject to applicable cure provisions).


5.2.           Resignation.  Except as otherwise provided in Section 5.7 or 5.8
herein, the Executive may voluntarily terminate the Term and resign from
employment with the Company by written notice to Company specifying the
effective date of such resignation.  Upon receipt of such notice, the Company
shall have the right to terminate the Term immediately or at such other date as
the Company may elect by written notice to the Executive and, in such event the
termination shall be treated as a voluntary termination without Good Reason by
the Executive.  Thereafter, the Company shall have no further obligations or
liabilities to the Executive, except for obligations to pay the Executive
(1) any unpaid Base Salary and Unused Vacation earned through the effective date
of termination; and (2) the Annual Bonus earned for the calendar year
immediately preceding the calendar year of termination to the extent not already
paid.  Such unpaid Base Salary and Unused Vacation and the Annual Bonus shall be
paid to the Executive in a lump sum as soon as practicable, and no later than
sixty (60) days, after the effective date of termination in accordance with the
Company’s usual payroll practices (not less frequently than monthly); provided,
however, that if payment of any such amount at such time would result in a
prohibited acceleration or delay under Section 409A of the Code, then such
amount shall be paid at the time the amount would otherwise have been paid under
the applicable plan, policy, program or arrangement relating to such amount
absent such prohibited acceleration or delay.


5.3.           Death.  In the event of the Executive’s death during the Term,
the Term and the Executive’s employment shall terminate automatically, and
Company shall pay to his designated beneficiary who survives him, or if none, to
his surviving spouse, or if none, to his estate (1) any unpaid Base Salary and
Unused Vacation earned through the date of death, (2) the Annual Bonus earned
for the calendar year immediately preceding the calendar year of death to the
extent not already paid, and (3) a pro-rata share of the Target Award
Opportunity for the calendar year of the Executive’s death (calculated on the
basis of the number of days elapsed in such year through the date of
death).  The Company shall pay to the Executive’s designated beneficiary,
surviving spouse, or estate, as the case may be, such unpaid Base Salary and
Unused Vacation and such Annual Bonus in a lump sum as soon as practicable, and
no later than sixty (60) days, after the effective date of termination of the
Executive’s employment on account of his death in accordance with the Company’s
usual payroll practices (not less frequently than monthly) and shall also pay
the pro-rata share of the Target Award Opportunity in a single lump sum on the
60th day following termination of the Executive’s employment on account of his
death; provided, however, that if payment of any such amount at such time would
result in a prohibited acceleration or delay under Section 409A of the Code,
then such amount shall be paid at the time the amount would otherwise have been
paid under the applicable plan, policy, program or arrangement relating to such
amount absent such prohibited acceleration or delay.


5.4.           Disability.  If the Executive becomes physically or mentally
disabled during the Term so that he is unable to perform the services required
of him pursuant to this Agreement for a period of ninety (90) days, the Company
may terminate the Term and the Executive’s employment hereunder effective the
91st day after the date of such disability, at which time the Company shall
promptly pay to the Executive (1) any unpaid Base Salary and Unused Vacation and
the Annual Bonus earned for the calendar year immediately preceding the calendar
year of disability to the extent not already paid in a lump sum as soon as
practicable, and no later than sixty (60) days, after the effective date of
termination of the Executive’s employment on account of a disability in
accordance with the Company’s usual payroll practices (not less frequently than
monthly) and (2) a pro-rata share of the Target Award Opportunity for the
calendar year of the Executive’s disability (calculated on the basis of the
number of days elapsed in such year through the date of disability) in a single
lump sum on the 60th day following termination of the Executive’s employment on
account of disability; provided, however, that if payment of any such amount at
such time would result in a prohibited acceleration or delay under Section 409A
of the Code, then such amount shall be paid at the time the amount would
otherwise have been paid under the applicable plan, policy, program or
arrangement relating to such amount absent such prohibited acceleration or
delay.  In determining when to terminate the Term and the Executive’s
employment, the Company agrees to take into consideration any leave policy or
policies of the Company which may extend the period of continued employment
(whether paid or unpaid) in effect at the time in question.


5.5.           Cause.  The Company may terminate the Executive’s employment
during the Term for Cause.  For purposes of this Agreement, “Cause” shall mean
that the Executive has (1) committed an act of personal dishonesty, embezzlement
or fraud; (2) misused alcohol or drugs; (3) failed to pay any obligation owed to
the Company or any subsidiary or affiliate; (4) breached a fiduciary duty or
deliberately disregarded any rule of the Company or any subsidiary or affiliate;
(5) committed an act of willful misconduct or intentionally failed to perform
stated duties; (6) willfully violated any law, rule or regulation (other than
misdemeanors, traffic violations or similar offenses) or any final
cease-and-desist order; (7) disclosed without authorization any Confidential
Information of the Company or any subsidiary or affiliate, or engaged in any
conduct constituting unfair competition, or induced any customer of the Company
or any subsidiary or affiliate to breach a contract with the Company or any
subsidiary or affiliate; (8) been convicted of, or entered a guilty plea or plea
of no contest to, any felony or misdemeanor involving moral turpitude;
(9) continually failed to perform substantially his duties with and
responsibilities to the Company (other than any such failure resulting from
incapacity due to Disability) after a written demand for substantial performance
is delivered to the Executive by the Board which specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed his duties and responsibilities; (10) violated in any material respect
the Company’s, the Bank’s or any other subsidiary’s policies or procedures,
including without limitation, the Code of Ethics; or (11) engaged in conduct
that has resulted, or if it became known by any regulatory or governmental
agency or the public is reasonably likely to result, in the good faith judgment
of the Board, in material injury to the Company or any of its subsidiaries or
affiliates, whether monetary, reputational or otherwise.


If at any time during the Term the Company shall terminate the Executive for
Cause the Company shall pay the Executive (1) any unpaid Base Salary through the
effective date of termination, and (2) the Annual Bonus earned for the year
immediately preceding the calendar year of termination to the extent not already
paid, without any further obligations to the Executive.  Such unpaid Base Salary
and Annual Bonus will be paid to the Executive in a lump sum as soon as
practicable, and no later than sixty (60) days, after the effective date of
termination in accordance with the Company’s usual payroll practices (not less
frequently than monthly); provided, however, that if payment of any such amount
at such time would result in a prohibited acceleration or delay under Section
409A of the Code, then such amount shall be paid at the time the amount would
otherwise have been paid under the applicable plan, policy, program or
arrangement relating to such amount absent such prohibited acceleration or
delay.


For purposes of this Agreement and notwithstanding any other provision hereof,
the Executive’s employment shall be deemed to have terminated for Cause if,
after the Executive’s employment has ended for any reason, facts and
circumstances are discovered no later than three (3) years after the Executive’s
cessation of employment that would have justified, in the opinion of the
Company, a termination for Cause. In such event, any payments or benefits
provided to the Executive under this Agreement in connection with his
termination of employment other than those which would be provided on a
termination for Cause shall be forfeited, and any such payments or benefits
previously received by the Executive pursuant to this Agreement in connection
with his termination of employment in excess of those which would be provided on
a termination for Cause shall be returned to the Company.


5.6            Good Reason.  “Good Reason” shall mean (1) a demotion in the
Executive’s status, title or position (that is, President and Chief Executive
Officer of the Company and the Bank), or the assignment to the Executive of
duties or responsibilities which are materially inconsistent with such status,
title or position, specifically identified in Section 2; (2) a material breach
of this Agreement by the Company, provided the Company has not remedied such
breach within thirty (30) days of receipt of written notice of such breach;
(3) a relocation of the executive offices of the Company to a location more than
50 miles outside of Jackson, Mississippi without the Executive’s written consent
given to the Company within thirty (30) days of the Executive’s receipt of
notification of such relocation by the Company; or (4) the failure of the
Executive to be named as the Chief Executive Officer of any successor by merger
to the Company. Notwithstanding the foregoing, no Good Reason shall be
considered to exist if the Company has Cause to terminate the Executive’s
employment. In the event the Executive determines in good faith that Good Reason
has occurred and the Company disagrees with there being Good Reason, then the
Company shall reimburse the Executive for his reasonable legal fees and expenses
incurred in connection with advice regarding the existence of Good Reason and in
pursuing a judicial determination of Good Reason.


5.7.           Severance in Connection with a Change in Control.  If both
(x) the Company experiences a Change in Control at any time during the Term and
(y) at the occurrence of, or within two (2) years after, the Change in Control
either (1) the Executive’s employment is terminated by the Company other than
for Cause, death, disability or Retirement or (2) the Executive resigns for Good
Reason, the following provisions shall apply:


(i)              “Change in Control” shall mean any one of the following events
occurring on or after the Commencement Date: (1) the acquisition by any person
of ownership of, holding of or power to vote more than twenty percent (20%) of
the Company’s voting stock, (2) the acquisition by any person of the ability to
control the election of a majority of the Company’s Board, (3) the acquisition
of a controlling influence over the management or policies of the Company by any
person or by persons acting as a “group” (within the meaning of Section 13(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”), or (4) during any
period of two consecutive years, individuals (the “Continuing Directors”) who at
the beginning of such period constitute the Board (the “Existing Board”) cease
for any reason to constitute at least two-thirds thereof, provided that any
individual whose election or nomination for election as a member of the Existing
Board was approved by a vote of at least two-thirds of the Continuing Directors
then in office shall be considered a Continuing Director.  Notwithstanding the
foregoing, in the case of (1), (2) and (3) hereof, ownership or control of the
Company’s voting stock by any subsidiary of the Company or any employee benefit
plan sponsored by the Company or any subsidiary shall not constitute a Change in
Control.  For purposes of this subparagraph, the term “person” refers to an
individual or a corporation, partnership, trust, association, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization of any other
form of entity not specifically listed herein;


(ii)              Subject to Section 13 hereof, the Company shall pay to the
Executive the following amounts:


A.              The sum of (1) the Executive’s Base Salary and Unused Vacation
through the effective date of termination and the Annual Bonus earned for the
calendar year immediately preceding the calendar year of termination to the
extent not already paid as soon as practicable, and no later than sixty (60)
days, after the effective date of termination in accordance with the Company’s
usual payroll practices (not less frequently than monthly) and (2) the
additional sum of (i) the Executive’s Base Salary immediately prior to the
Change in Control and (ii) the average of the Annual Bonuses earned for the
three (3) years preceding the year of the Change in Control on the 60th day
after the effective date of termination.


B.              The Company shall continue to provide to the Executive the
medical, dental, vision and group life insurance coverage provided by the
Company or any subsidiary or affiliate (the “Continuing Employee Benefits”) for
thirty-six (36) months following the effective date of termination (based on
such cost sharing and benefits being provided to the Executive on the effective
date of termination, but subject to such changes as the Company may adopt from
time to time thereafter for its senior executives), reduced by any similar
benefits received from later employment, as if the Executive had continued
employment during such period; or, as an alternative, the Company may elect to
pay the Executive cash in lieu of such participation in an amount equal to the
Company’s cost sharing percentage of the Executive’s reasonable cost of
obtaining comparable coverage or benefits, where such participation may not be
continued by the Company (or where such participation would adversely affect the
tax status of the applicable plan pursuant to which the benefits are provided),
with any such cash payments to be made in accordance with the ordinary payroll
practices of the Company (not less frequently than monthly) for employees
generally for the period during which such cash payments are to be provided.


C.              Any stock options granted the Executive by the Company which
have not vested shall vest in the Executive in full as of the Change in
Control.  Any such stock options which were intended by the parties to be
incentive stock options but which exceed the “$100,000 first exercisable rule”
shall be converted into non-qualified stock options.


D.              In consideration of the covenants set forth in Section 4, the
Executive shall be paid the Covenant Payments in the manner provided in Section
4.4.


Notwithstanding the foregoing, if payment of any of the foregoing amounts at the
time designated above would result in a prohibited acceleration or delay under
Section 409A of the Code, then such amount shall be paid at the time the amount
would otherwise have been paid under the applicable plan, policy, program or
arrangement relating to such amount absent such prohibited acceleration or
delay.


(iii)              It is the intent and agreement of the parties that, absent a
written employment agreement superseding this Agreement, the Executive's rights
under this Section 5.7 survive the end of the Term by reason of non-extension
for the balance of the two (2) year period following a Change in Control that
occurs prior to the end of the Term.


5.8.              Severance Not in Connection with a Change in Control.  If
(x) the Executive is not entitled to the payments and benefits described in
Section 5.7 and (y) during the Term either (1) the Company terminates the Term
and the Executive’s employment for a reason other than Cause, death, disability
or Retirement or (2) the Executive resigns for Good Reason, subject to Section
13 hereof, the Company shall pay to the Executive the following amounts:


A.              The Executive’s Base Salary and Unused Vacation through the
effective date of termination and the Annual Bonus earned for the calendar year
immediately preceding the calendar year of termination to the extent not already
paid in a lump sum as soon as practicable, and no later than sixty (60) days,
following the effective date of the termination in accordance with the Company’s
usual payroll practices (not less frequently than monthly).


B.              The Company shall continue to provide to the Executive the
Continuing Employee Benefits for a period of twenty-four (24) months following
the effective date of the termination (based on such cost sharing and benefits
being provided to the Executive on the effective date of termination, but
subject to such changes as the Company may adopt from time to time thereafter
for its senior executives), reduced by any similar benefits received from later
employment, as if the Executive had continued employment during such period; or,
as an alternative, the Company may elect to pay the Executive cash in lieu of
such participation in an amount equal to the Company’s cost sharing percentage
of the Executive’s reasonable cost of obtaining comparable coverage or benefits,
where such participation may not be continued by the Company (or where such
participation would adversely affect the tax status of the applicable plan
pursuant to which the benefits are provided), with any such cash payments to be
made in accordance with the ordinary payroll practices of the Company (not less
frequently than monthly) for employees generally for the period during which
such cash payments are to be provided.


C.              In consideration of the covenants set forth in Section 4, the
Executive shall be paid the Covenant Payments in the manner provided in Section
4.4.


Notwithstanding the foregoing, if payment of any of the foregoing amounts at the
time designated above would result in a prohibited acceleration or delay under
Section 409A of the Code, then such amount shall be paid at the time the amount
would otherwise have been paid under the applicable plan, policy, program or
arrangement relating to such amount absent such prohibited acceleration or
delay.


5.9.           Retirement.  Unless terminated earlier pursuant to this Section
5, the Term and the Executive’s employment shall automatically terminate on the
last day of the calendar year in which the Executive reaches age 65
(“Retirement”), in which event, the Executive shall be entitled to receive such
retirement benefits which have accrued to the Executive by virtue of his
employment hereunder, but not the payments described in Sections 4.4, 5.7 and
5.8 hereof.  In the event of the Executive’s Retirement, the Company shall also
pay the Executive (1) any unpaid Base Salary and Unused Vacation earned through
the date of Retirement and (2) the Annual Bonus earned through the date of
Retirement to the extent not already paid.  Such unpaid Base Salary and Unused
Vacation and Annual Bonus shall be paid to the Executive in a lump sum as soon
as practicable, and no later than sixty (60) days, after the effective date of
Retirement in accordance with the Company’s usual payroll practices (not less
frequently than monthly); provided, however, that if payment of any such amount
at such time would result in a prohibited acceleration or delay under Section
409A of the Code, then such amount shall be paid at the time the amount would
otherwise have been paid under the applicable plan, policy, program or
arrangement relating to such amount absent such prohibited acceleration or
delay.


5.10.         Return of Documents on Termination.  On termination of the
Executive’s employment, the Executive shall promptly return to the Company all
documents, materials, papers, data, computer discs, statements and any other
written material (including but not limited to all copies thereof) and other
property of the Company.


5.11.         Release.  The payments and benefits to which the Executive is
entitled pursuant to Sections 4.4, 5.4(2), 5.7(ii)A(2), 5.7(ii)B-D, 5.8B-C and 8
are contingent upon the Executive executing a release agreement in a form
reasonably acceptable to the Company, and the applicable revocation period
having expired, before the 60th day following effective date of termination.


6.              Expenses.  The Company shall reimburse the Executive for his
reasonable out-of-pocket expenses incurred pursuant to this Agreement and in
connection with the performance of his duties under this Agreement, in
accordance with the general policy of the Company, upon submission of
satisfactory documentation evidencing such expenditures, no later than the last
day of the calendar quarter following the calendar quarter in which the
Executive incurs the expense.


7.              Non-Assignment.  This Agreement and all of the Executive’s
rights and obligations hereunder are personal to the Executive and shall not be
assignable; provided, however, that upon his death all of the Executive’s rights
to cash payments under this Agreement shall inure to the benefit of his
surviving spouse, personal representative, designees or other legal
representatives, as the case may be.  Any person, firm or corporation succeeding
to the business of the Company by merger, purchase, consolidation or otherwise
shall assume by contract or operation of law the obligations of the Company
hereunder; provided, however, that the Company shall, notwithstanding such
assumption, remain liable and responsible for the fulfillment of its obligations
under this Agreement.


8.              Arbitration.  In the event of a dispute between the Company and
the Executive over the terms of this Agreement which is not settled by the
parties, the Company and the Executive agree to settle any and all such disputed
issues by arbitration in accordance with the then-existing rules of the American
Arbitration Association.  The Company and the Executive shall jointly appoint
one person to act as the arbitrator.  In the event the Company and the Executive
cannot agree to an arbitrator within thirty (30) days, the arbitrator shall be
chosen by the American Arbitration Association.  The decision of the arbitrator
shall be binding upon the parties and there shall be no appeal therefrom other
than for bias, fraud or misconduct.  The costs of the arbitration, including the
fees and expenses of the arbitrator, shall be borne fifty (50%) percent by the
Company, on the one hand, and fifty percent (50%) by the Executive, on the
other, but each party shall pay its own attorneys’ fees and other professional
costs and expenses; provided, however, that if the arbitrator shall rule for the
Executive, the Company shall pay or reimburse the Executive’s reasonable
attorneys’ fees and other professional costs and expenses and the Executive’s
share of the arbitration costs incurred in connection with such arbitration as
soon as administratively practicable, and no later than sixty (60) days, after
the final decision on arbitration in accordance with the Company’s usual payroll
practices (not less frequently than monthly).  Notwithstanding the foregoing, it
is specifically understood that the Executive shall remain free to assert and
enforce in any court of competent jurisdiction such rights, if any, as the
Executive may have under federal law, including without limitation, rights
arising under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination and Employment Act of 1967, as amended, and/or the Americans With
Disabilities Act of 1990.  Any decision rendered by the arbitrator, except as
provided above, shall be final and binding.


9.              Excise Tax Limitation.


9.1.           Payment Limitation.  Notwithstanding anything contained in this
Agreement (or in any other agreement between the Executive and the Company) to
the contrary, to the extent that any payments and benefits provided under this
Agreement or payments or benefits provided to, or for the benefit of, the
Executive under the Trustmark Corporation 1997 Long Term Incentive Plan, the
Trustmark Corporation 2005 Stock and Incentive Compensation Plan or any other
plan or agreement of the Company (such payments or benefits are collectively
referred to as the “Payments”) would be subject to the excise tax (the “Excise
Tax”) imposed under Section 4999 of the Code, the Payments shall be reduced if
and to the extent that a reduction in the Payments would result in the Executive
retaining a larger amount, on an after-tax basis (taking into account federal,
state and local income taxes and the Excise Tax), than he would have retained
had he been entitled to receive all of the Payments (such reduced amount is
hereinafter referred to as the “Limited Payment Amount”).  The Company shall
reduce the Payments by first reducing or eliminating payments or benefits which
are not payable in cash and then by reducing or eliminating cash payments, in
each case in reverse order beginning with payments or benefits which are to be
paid the farthest in time from the date the “Determination” (as hereinafter
defined) is delivered to the Company and the Executive.


9.2.           Determination and Dispute.  The determination as to whether the
Payments shall be reduced to the Limited Payment Amount and the amount of such
Limited Payment Amount (the “Determination”) shall be made at the Company’s
expense by an accounting firm selected by the Company and reasonably acceptable
to the Executive which is designated as one of the five (5) largest accounting
firms in the United States (the “Accounting Firm”).  The Accounting Firm shall
provide the Determination in writing, together with detailed supporting
calculations and documentation, to the Company and the Executive on or prior to
the effective date of termination of the Executive’s employment if applicable,
or at such other time as requested by the Company or by the Executive.  Within
ten (10) days of the delivery of the Determination to the Executive, the
Executive shall have the right to dispute the Determination (the “Dispute”) in
writing setting forth the precise basis of the dispute.  If there is no Dispute,
the Determination shall be binding, final and conclusive upon the Company and
the Executive.


9.3.           Excise Tax Is Obligation of the Executive.  Any Excise Tax with
respect to the Executive’s Payments shall be the sole obligation of the
Executive, subject to any tax withholding obligation imposed on the Company with
respect thereto.


10.            Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction such invalidity, legality or unenforceability will not affect any
other provision or any other jurisdiction, but this Agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.


11.              Other Provisions.


11.1.           Notices.  Any notice or other communication required or
permitted hereunder shall be in writing and shall be delivered personally, sent
by facsimile transmission, email, certified, registered or express United States
mail, postage prepaid, or overnight delivery service.  Any such notice shall be
deemed given when so delivered personally, sent by facsimile transmission,
emailed, or if mailed, five (5) days after the date of deposit in the United
States mail, or if sent by overnight delivery service, absent proof of earlier
delivery, two (2) business days after delivery to or pickup by the overnight
delivery service, as follows:


(1)              if to the Company, to:


Trustmark Corporation
248 East Capitol Street
Post Office Box 291
Jackson, MS 39205
Attention: Chairman of Human Resources Committee


(2)              if to the Executive, to:


Gerard R. Host
509 Winter Oak
Madison, MS 39110


Any party may change its address for notice hereunder by notice to the other
parties hereto.


11.2.           Entire Agreement.  This Agreement amends and, effective as of
the Commencement Date, replaces the Current Agreement.  This Agreement contains
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior representations, warranties and agreements,
written or oral with respect thereto between the Company and the Executive;
provided, however, that any equity compensation awards outstanding on the date
of this Agreement shall remain in effect in accordance with their terms except
as may otherwise be expressly provided in this Agreement.


11.3.           Waivers and Agreements.  This Agreement may be amended,
modified, superseded, canceled, renewed or extended, and the terms and
conditions hereof may be waived, only by written instrument signed by the
parties or, in the case of a waiver, by the party waiving compliance.  No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
of any right, power or privilege hereunder, nor any single or partial exercise
of any right, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder.


11.4.           Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Mississippi, without
regard to its principle of conflicts of law.


11.5.           Counterparts.  This Agreement may be executed in two
counterparts, each of which shall be deemed an original but both of which
together shall constitute one and the same instrument.


11.6.           Headings.  The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.


11.7.           Withholding Taxes.  The Company shall withhold or cause to be
withheld from the Executive’s compensation all taxes and other amounts as are
required by law to be withheld on such basis as it deems appropriate.


11.8.           Payment.  The Company may enter into an agreement with any one
or more of its subsidiaries for which the Executive performs services or is an
officer regarding which entity will pay any amounts or provide any benefits due
to the Executive or his designated beneficiary, surviving spouse, or estate, as
the case may be, under this Agreement.


11.9.           Clawback.  The Executive agrees that any incentive-based
compensation or award the Executive receives, or has received, from the Company
or any subsidiary or affiliate, pursuant to this Agreement or otherwise, is
subject to clawback by the Company as required by federal law and on such basis
as the HR Committee determines.


12.              Board Approval.  The effectiveness of this Agreement shall be
subject to approval by a majority of the Board entitled to vote on the date
hereof.  The Company agrees to provide to the Executive a Secretary’s
certificate of such approval by the Board within ten (10) days after such
approval.


13.              Omnibus 409A Provision.


13.1.           Intent.  The intent of the parties is that payments and benefits
under this Agreement comply with Section 409A of the Code and applicable
guidance issued thereunder or comply with an exemption from the application of
Section 409A of the Code and, accordingly, all provisions of this Agreement
shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Section 409A of the Code.


13.2.           No Impermissible Acceleration or Deferral.  Neither the
Executive nor the Company shall take any action to accelerate or delay the
payment of any monies and/or provision of any benefits that are subject to
Section 409A of the Code in any matter which would not be in compliance with
Section 409A of the Code.


13.3.           Separation from Service.  A termination of employment shall not
be deemed to have occurred for purposes of any provision of this Agreement
providing for the form or timing of payment of any amounts or benefits that are
subject to Section 409A of the Code and that are paid upon or following a
termination of employment unless such termination is also a “separation from
service” (within the meaning of Section 409A of the Code) and, for purposes of
any such provision of this Agreement under which (and to the extent) deferred
compensation subject to Section 409A of the Code is paid, references to a
“termination” or “termination of employment” or like references shall mean
separation from service.  A separation from service shall not occur under
Section 409A of the Code unless the Executive has completely severed his
employment or contractor relationship with the Company or the Executive has
permanently decreased his services (via his employment relationship or his
consulting relationship) to less than fifty percent (50%) of the average level
of bona fide services over the immediately preceding 36-month period (or the
full period if the Executive has been providing services for less than 36
months).  A leave of absence shall only trigger a termination of employment that
constitutes a separation from service at the time required under Section 409A of
the Code.


13.4.           Mandatory Payment Deferral to Specified Employee.  If the
Executive is deemed on the date of separation from service with the Company to
be a “specified employee”, within the meaning of that term under Section
409A(a)(2)(B) of the Code and using the identification methodology selected by
the Company from time to time, or if none, the default methodology, then with
regard to any payment or benefit that is required to be delayed in compliance
with Section 409A(a)(2)(B) of the Code, such payment or benefit shall not be
made or provided prior to the earlier of (1) the expiration of the six-month
period measured from the date of the Executive’s separation from service or
(2) the date of the Executive’s death (the “409A Deferral Period”).  In the case
of benefits that are subject to Section 409A of the Code, however, the Executive
may pay the cost of benefit coverage, and thereby obtain benefits, during such
six-month delay period and then be reimbursed by the Company thereafter when
delayed payments are made pursuant to the next sentence.  On the first day after
the end of the 409A Deferral Period, all payments delayed pursuant to this
Section 13.4 (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.


13.5.           Reimbursements.  With regard to any provision herein that
provides for reimbursement of expenses or in-kind benefits that are subject to
Section 409A of the Code, except as permitted by Section 409A of the Code,
(1) the right to reimbursement or in-kind benefits is not subject to liquidation
or exchange for another benefit, and (2) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year of the
Executive shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year of the Executive, provided
that (2) above shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect. All reimbursements shall be reimbursed in accordance with the Company’s
reimbursement policies but in no event later than the calendar year following
the calendar year in which the related expense is incurred.


13.6.           Separate Payments.  For purposes of this Agreement, all rights
to payments and benefits hereunder shall be treated as rights to receive a
series of separate payments and benefits to the fullest extent allowed by
Section 409A of the Code.  If under this Agreement, an amount is to be paid in
two or more installments, for purposes of Section 409A of the Code, each
installment shall be treated as a separate payment.  In the event any payment
payable upon termination of employment would be exempt from Section 409A of the
Code under Treasury Regulation § 1.409A-1(b)(9)(iii) but for the amount of such
payment, the determination of the payments to the Executive that are exempt
under such provision shall be made by applying the exemption to payments based
on chronological order beginning with the payments paid closest in time on or
after such termination of employment.


13.7.           Payment Timing Rule.  When, if ever, a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within ten (10) days following the effective date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company. The Company, in its sole discretion,
may utilize any payment rule to adjust the time of payment as is permitted under
the fixed, scheduled or other payment rules, as applicable, of Section 409A of
the Code and the Treasury Regulations thereunder (such as making a payment up to
thirty (30) days early, or making monthly payments in one or more payments
during the month).


13.8.           Taxes, Interest and Penalties Are Obligation of the
Executive.  Notwithstanding any of the provisions of this Agreement, the Company
shall not be liable to the Executive if any payment or benefit which is to be
provided pursuant to this Agreement or otherwise and which is considered
deferred compensation subject to Section 409A of the Code fails to comply with,
or be exempt from, the requirements of Section 409A of the Code.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


 

TRUSTMARK CORPORATION      By:  __________________  
Daniel A. Grafton
  Chairman of the Hurman Resources Committee     EXECUTIVE       
___________________          Gerard R. Host

 